      Case 1:21-cv-03329-CBA-RML            Document 23 Filed 07/09/21 Page 1 of 1 PageID #:W.944
                    WYATT, TARRANT & COMBS, LLP
                                                                                               Craig Robertson III
                                                                                                    859.288.7667
                         250 West Main Street, Suite 1600

WYATT                    Lexington, KY 40507
                         859.233.2012
                         wyattfirm.com
                                                                                                 wrobertson@wyattfirm.com




                                                            July 9, 2021

       Honorable Carol Bagley Amon
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                Re:      Bob Baffert v. The New York Racing Association, Inc.
                         Case No. 1:21-cv-03329 (E.D.N.Y.)

       Dear Judge Amon:

              In follow-up to our status conference yesterday, and pursuant to the Court's Order, please
       be advised that the owners referenced in paragraph 13 of Plaintiff Bob Baffert's Supplemental
       Affidavit are as follows:

                Gavin Murphy of SF Bloodstock;
                Jack Wolf of Starlight Racing;
                Peter Fluor of Speedway Stable;
                Sol Kumin of Madaket Stables; and
                George Bolton

                Thank you for your time. I look forward to seeing you on Monday.

                                                             Sincerely,




                                                              W. Craig Robertson III

       WCR/hd
       cc:            All Counsel of Record
                      (VIA ECF)


       100526382.1




ATTORNEYS AT LAW
